Citation Nr: 1639689	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-40 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a skin rash of the right foot, legs, and groin, to include as due to herbicide exposure.

2. Entitlement to service connection for a cardiac disorder, other than coronary artery disease (CAD), to include as due to herbicide exposure.

3. Entitlement to an initial disability rating in excess of 10 percent for CAD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and C.F.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1972, including service in the Republic of Vietnam.  He had additional service with the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin and the VA RO in Lincoln, Nebraska.  Jurisdiction is currently retained by the RO in Milwaukee, Wisconsin. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an April 2015 Travel Board hearing.  A transcript of that hearing is associated with the claims file.

These issues were previously before the Board in September 2015, when they were remanded for additional development.  They have returned for adjudication. 

The issue of entitlement to an earlier effective date for service connection for osteoarthritis of the right knee has been raised by the record in a statement received in July 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).





FINDINGS OF FACT

1. The Veteran had service in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed.

2. Contact dermatitis and eczema are not disabilities presumed by VA to be related to exposure to herbicide agents used in Vietnam; and, the preponderance of the evidence shows that the Veteran's current skin disorder is not related to service, to include exposure to herbicide agents.

3. Cardiomyopathy is not a disability presumed by VA to be related to exposure to herbicide agents used in Vietnam; and, the preponderance of the evidence shows that the Veteran's cardiomyopathy was not present in service or until many years thereafter and is not related to service, to include exposure to herbicide agents, or his service-connected coronary artery disease.

4. The Veteran's coronary artery disease was noted to be mild, requires no more than continuous medication, and was not found to cause cardiac hypertrophy, dilatation, or congestive heart failure.


CONCLUSIONS OF LAW

1. A skin disorder was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2015).

2. A cardiac disorder, other than coronary artery disease, was not incurred in or aggravated by active duty service or a service-connected disability, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310 (2015).

3. The criteria for a rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, DC 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See February 2009 VCAA correspondence, November 2010 VCAA correspondence, April 2015 Travel Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  This claim was previously remanded to the RO in September 2015 for additional evidentiary development.  This development included obtaining updated treatment records, scheduling additional VA examinations, and requesting etiological opinions.    

Pursuant to the Board's September 2015 remand, additional treatment records were associated with the record, the Veteran was provided VA examinations in November 2015 and August 2016, and opinions were obtained.  The examinations and opinions are adequate to adjudicate the issues decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Service Connection

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Absent rebuttable evidence, service connection for certain chronic diseases will be presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Regarding the claims on appeal, the Veteran has not been diagnosed with any of the enumerated chronic diseases. 

Regulations also provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  A review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during the applicable period and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

Notwithstanding the foregoing, the veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

A. Skin Rash 

On an April 2015 Disability Benefits Questionnaire, M.D., Nurse Practitioner noted the Veteran's diagnosis of contact dermatitis and other eczema.  Accordingly, the requirements for Shedden element (1) have been met.  

The Veteran's service treatment records show that he was treated for a rash on his chest in February 1970 attributed to a drug reaction, acne in July 1971, and ringworm in November 1971 during service.  Additionally, as noted above, the Veteran was presumed exposed to Agent Orange. As such, the requirements for Shedden element (2) have been met.

Notwithstanding the above, the Veteran's claim fails on Shedden element (3). 

The Veteran's service in the Republic of Vietnam is established and his exposure to herbicides is presumed.  However, contact dermatitis and eczema are not diseases for which service connection may be presumed as a result of herbicide exposure.  Although he was treated for acne in service, the Veteran does not have a current chloracne diagnosis.  Therefore, presumptive service connection based on herbicide exposure is not warranted.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Similarly, the evidence does not support direct service connection.  The Veteran's March 1972 separation examination indicated that his skin was normal.  On an October 1980 examination, the Veteran's skin was found normal and he denied "skin diseases" on an accompanying report of medical history.  Additionally, the Veteran's post-service treatment records first show skin complaints in November 2004, over 30 years after service discharge, when the Veteran indicated he had blisters on the lower extremity plantar surface.  It has been held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The November 2015 VA examiner took a history from the Veteran and reviewed relevant treatment records.  The examiner noted the Veteran's previous diagnoses of contact dermatitis and acne and documented various treatment for such.  The Veteran reported recurring flares of the same rash he had in service.  The examiner opined that the Veteran's current skin condition is most consistent with intermittent eczema and contact dermatitis.  He stated that there is no known association between Agent Orange exposure and these conditions and that the rashes have involved skin areas that were not exposed to the herbicide.  Therefore, he found that the Veteran's skin conditions were not caused by or aggravated by his active service, to include exposure to herbicides, or caused or related to his in-service skin rashes. 

The Veteran has not submitted any medical evidence of a nexus between his skin disability and his period of active military service, to include his presumed exposure to Agent Orange.  The record is simply absent a competent positive opinion of this nature.  Consideration has been given to the Veteran's personal assertions that he has had the same rash intermittently since service discharge.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing and determining the etiology of a skin condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Dermatologic conditions are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that physical examinations and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report various rashes in service and ongoing symptoms, there is no indication that the Veteran is competent to etiologically link his alleged current disability to his in-service rashes.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in dermatology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As there is no medical evidence of a nexus between the Veteran's claimed current skin disorder and his period of active service, service connection must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Cardiomyopathy

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The November 2015 VA examiner noted the Veteran's current diagnosis of cardiomyopathy.  Accordingly, the requirements of Shedden and Wallin element (1) have been met.

The Veteran's service treatment records are silent for treatment for or diagnosis of a heart condition.  However, as noted above, the Veteran has presumed exposure to herbicides.  The Veteran attributes his current heart condition to his previous treatment for Colorado Tick Fever in June 1974 while he was in the National Guard.  The Veteran is currently service connected for coronary artery disease.  The requirements of Shedden and Wallin element (2) have been met.

Turning to crucial element (3), nexus, there are multiple theories being presented.  Non-ischemic cardiomyopathy is not a disease for which service connection may be presumed as a result of herbicide exposure.  Presumptive service connection based on herbicide exposure is thereby not warranted.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct and secondary service connection are similarly not shown.  

Service treatment records are again negative for complaints, treatment, or diagnosis of a chronic cardiac condition.  The Veteran's post service treatment records indicate that the Veteran was diagnosed with cardiomyopathy in 2008, over 30 years after service discharge.  Such strikes against a finding of service connection under 38 C.F.R. § 3.303(a).  The Veteran does not argue the contrary.  

Rather, during the April 2015 Travel Board hearing, the Veteran attributed his cardiomyopathy to Colorado tick fever he contracted while serving in the National Guard.  He also argues a relationship between his cardiomyopathy and his service connected CAD.  

The Veteran was afforded a VA examination in November 2015.  The VA examiner reviewed the Veteran's claims file, took a history from the Veteran, and examined him.  The examiner noted the Veteran's March 1972 separation examination indicating that the Veteran's heart was normal.  There was no indication of any cardiac problems.  Similarly, an October 1980 examination noted a normal heart.  Service treatment records were noted to include treatment for Colorado tick fever in June 1974 and a July 1974 electrocardiogram with normal findings.  The examiner opined that the Veteran's cardiomyopathy is secondary to long-term alcohol intake.  He indicated that several cardiologists, both VA and non-VA, have drawn the same conclusion.  

The examiner explained that the Veteran's coronary artery disease is minimal in nature and did not cause the Veteran's cardiomyopathy as it is not causing any symptoms or objective cardiac findings.  Further, the examiner noted that the Veteran's ejection fraction improved from 20 percent to 40-45 percent with a decrease in his alcohol intake.  As such, the examiner found that the Veteran's cardiomyopathy is not secondary to or caused by his service-connected coronary artery disease.  Finally, the examiner reviewed medical literature and found that there is no mention or reports of heart failure or cardiomyopathy resulting from Colorado tick fever.  He pointed out research indicates prognosis of the condition is generally excellent.  As such, the examiner opined that the Veteran's cardiomyopathy is not secondary to or caused by his infection with Colorado tick fever during service.  

An August 2016 VA examiner notes that the Veteran's cardiomyopathy is of an unknown etiology but "may be due to the frequent ectopy."  Despite this statement, there is no indication of the cause of the ectopy and no relation of either cardiomyopathy or ectopy to the Veteran's service, to include exposure to herbicides or Colorado tick fever.  Additionally, the use of equivocal language such as "may" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Thus, the August 2016 statement does not establish the necessary nexus to entitle the Veteran to a grant of service connection.

Alternatively, the November 2015 VA examiner's opinion is given probative value because she was informed of the pertinent facts, fully articulated the opinion, and supported the opinion with reasoned analyses.  Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  She found that the Veteran's cardiomyopathy is not caused or aggravated by his period of active service or his service-connected coronary artery disease.  The Veteran has not provided competent medical evidence disputing these opinions.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against entitlement to service connection for a nonservice-connected heart disability.  The Board acknowledges the reports of the Veteran that his heart disability is due to and/or was aggravated by service, to include his in-service Colorado tick fever.  However, diagnosing and commenting on the etiology of a heart disability requires specialized training, and is therefore not susceptible of lay opinions on etiology.  The lay statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  Here, the medical examiner who, based on education, training, experience and a review of this Veteran's medical history, opined that the disability was not incurred in or related to service or a service connected-disability, which the Board finds outweighs any statements made by the Veteran.

In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's coronary artery disease is assigned a 10 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.

Under Diagnostic Code 7005, documented coronary artery disease resulting in a workload greater than 7 METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, if continuous medication is required, warrants a 10 percent rating.  A 30 percent rating is warranted when a heart workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Lastly, a 100 percent rating is assigned for chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina dizziness, or syncope, or; left ventricular dysfunction with an ejection fracture of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

The accompanying Note states that if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, a medical opinion should be requested as to which condition is causing the current signs and symptoms.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Veteran's VA treatment records show ongoing treatment for heart conditions, including coronary artery disease and cardiomyopathy.  

During a VA examination in August 2010, the examiner noted that the Veteran is treated with medication for coronary artery disease.  The Veteran denied any shortness of breath but stated that he gets fatigued easily brought on by activity.  His most strenuous activities are cleaning the house, vacuuming, climbing steps, and mowing his lawn with a power mower.  His primary heart symptoms were noted to be fatigue, sweating, and lack of patience.  The examiner noted treatment records from October 2008 indicating that an echocardiogram showed that the left ventricular chamber size is mildly dilated but there was no left ventricular hypertrophy.  The ejection fraction was calculated to be 46 percent.  

An April 2011 VA examiner indicated that the Veteran's treatment records show that he has "no significant CAD" while at the same time he has "longstanding and symptomatic dilated non-ischemic cardiomyopathy."  Accordingly, the examiner opined that all cardiac symptoms are most likely the result of the Veteran's cardiomyopathy.

A June 2015 Heart Conditions Disability Benefits Questionnaire shows that the Veteran has "minimal non-obstructive CAD based on cardiac cath 2008."  The examiner noted that the Veteran also has idiopathic cardiomyopathy of likely non-ischemic unknown origin.  The examiner also stated that the Veteran has METs level limitation due to both his heart condition and his musculoskeletal conditions.  

During the VA examination in November 2015, the examiner noted the Veteran's diagnoses of coronary artery disease and cardiomyopathy in 2008.  The examiner also indicated that continuous medication was required for control of the Veteran's coronary artery disease.  Although the Veteran did not have a myocardial infarction, he had chronic congestive heart failure without any episodes of acute congestive heart failure in the previous year.  Additionally, the examiner indicated that there was no evidence of cardiac hypertrophy but an April 2013 echocardiogram showed cardiac dilatation and a left ventricular ejection fraction of 40 percent.  An exercise stress test was not completed because the Veteran's left ventricle ejection fraction is 50 percent or less and the Veteran has chronic congestive heart failure.  

According to an interview-based METs test, the Veteran was able to perform a workload of greater than 3 but not greater than 5 METs, which is consistent with activities such as light yard work, mowing the lawn, and brisk walking.  However, the examiner indicated that the METs level limitation was due to multiple medical conditions, including the heart condition.  The examiner further stated that the Veteran's coronary artery disease is "very minimal" and did not cause the Veteran's heart failure or limit his activity level.  The examiner also stated that the Veteran's heart condition does not impact his ability to work.  The rationale is that the Veteran's coronary artery disease is not causing any symptoms or objective cardiac findings and does not limit his METs.  

In an addendum opinion dated in February 2016, the November 2015 examiner reiterated that the Veteran's coronary artery disease is minimal in nature.  The examiner further stated that the Veteran's METs level limitations are the result of his cardiomyopathy and noncardiac issues but not from his coronary artery disease.

In an August 2016 heart conditions Disability Benefits Questionnaire, the examiner indicated that an interview-based METs test showed dyspnea and dizziness during a workload equivalent to 1-3 METs.  However, the examiner found this limitation was due solely to his cardiomyopathy.   The examiner further stated that overall, the Veteran's non-obstructive coronary artery disease is unchanged from his previous compensation and pension evaluation. 

Based on the above, although the Veteran has METs level limitations, chronic congestive heart failure, and evidence of cardiac hypertrophy and dilatation, these symptoms have been attributed to the Veteran's musculoskeletal and nonservice-connected heart conditions.  The Veteran's coronary artery disease is regularly referred to as mild and causes no more than continuous medication use.  The Veteran has not provided medical evidence showing otherwise.  

The Board has considered the Veteran's contentions that his service-connected coronary artery disease warrants a higher rating.  While the Veteran is competent to testify to the presence of certain symptoms, such as shortness of breath or fatigue at certain levels of exertion, the Veteran is not competent to opine as to whether cardiac hypertrophy, dilation, or left ventricular dysfunction is present, or the level of his ejection fraction.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

No additional higher or alternative ratings under different Diagnostic Codes for the periods on appeal are warranted in the instant case, as the Veteran's service connected disability has consistently been characterized as coronary artery disease.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  Although the Veteran has symptoms that would warrant a higher rating if caused by his coronary artery disease, these symptoms have been attributed to his nonservice-connected cardiomyopathy and his musculoskeletal disabilities.

All potentially applicable Diagnostic Codes have been considered for schedular evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's coronary artery disease at any time during the appeal period.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  Further, staged ratings are not warranted as the Veteran's symptomatology has been stable throughout the period on appeal.  See Fenderson, 21 Vet. App. 505.  For these reasons, the claim is denied.

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's coronary artery disease was applied to the applicable rating criteria.  The Board finds no indication there is the type of marked interference with his employment, above and beyond that contemplated by his schedular rating, which would invoke extraschedular consideration.  Rather, the limitations caused by his coronary artery disease, such as continuous medication management, have been considered in the rating criteria.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of the Veteran's coronary artery disease and other service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, if a Veteran asserts that he is unable to secure and follow a substantially gainful employment, it is presumed that the Veteran is raising a claim for total disability due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. 4.16(b).  The Veteran has not raised the issue of whether he able to secure and follow gainful employment due to his service connected disabilities.  As such, the issue of entitlement to a TDIU has not been raised.


ORDER

Service connection for a skin rash of the right foot, legs, and groin is denied.

Service connection for a cardiac disorder, other than coronary artery disease (CAD) is denied.

Entitlement to a rating in excess of 10 percent for coronary artery disease is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


